Exhibit 10.11
BANCTRUST FINANCIAL GROUP, INC.
AMENDED AND RESTATED
DIRECTORS DEFERRED COMPENSATION PLAN
     This Amended and Restated Directors Deferred Compensation Plan (“Plan”) is
executed by the undersigned to be effective as of January 1, 2009.
R E C I T A L S

A.   Prior to the merger between CommerceSouth and BancTrust Financial Group,
Inc., CommerceSouth had in place a Directors Deferred Compensation Plan (amended
and restated effective as of January 1, 2001) and accompanying Deferred Stock
Trust Agreement.   B.   Pursuant to the terms of the merger, the said Directors
Deferred Compensation Plan was continued and amended and restated effective as
of January 1, 2004 to make appropriate changes to the names of entities subject
to the Plan and such corresponding changes as were appropriate.   C.   Since the
amendment and restatement of the Plan, Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations and guidance thereunder
(“Section 409A”), has been enacted setting forth restrictions and requirements
for deferred compensation.   C.   The purpose of this amendment and restatement
of the Directors Deferred Compensation Plan is to make appropriate changes to
bring the Plan into compliance with Section 409A, all approved by the Directors
of BancTrust Financial Group, Inc.

ARTICLE I
DEFINITIONS
     1.1 Bank shall mean any bank that is or becomes a Subsidiary of the
Company.
     1.2 Bank Change in Control shall mean the following:

  (a)   The Consummation of an acquisition by any Person of Beneficial Ownership
of 50% or more of the combined voting power of the then outstanding Voting
Securities of the Bank; provided, however, that for purposes of this
Section 1.2, any acquisition by an employee, or Group composed entirely of
employees, any qualified pension plan, any publicly held mutual fund or any
employee benefit plan (or related trust) sponsored or maintained by the Bank or
any corporation Controlled by the Bank shall not constitute a Change in Control;
    (b)   Consummation of a reorganization, merger or consolidation of the Bank
(a “Bank Business Combination”), in each case, unless, following such Bank
Business Combination, the Bank Controls the corporation surviving or resulting
from such Bank Business Combination; or     (c)   Consummation of the sale or
other disposition of all or substantially all of the assets of the Bank to an
entity which the Company does not Control.

     1.3 Beneficial Ownership shall mean beneficial ownership within the meaning
of Rule 13d-3 promulgated under the Exchange Act.
     1.4 Board of Directors shall mean the Board of Directors of the Company.
     1.5 Business Combination shall mean a reorganization, merger or
consolidation or sale of the

 



--------------------------------------------------------------------------------



 



Company, or a sale of all or substantially all of the Company’s assets.
     1.6 Common Stock shall mean the Common Stock of the Company.
     1.7 Company shall mean BancTrust Financial Group, Inc.
     1.8 Company Change in Control shall mean any of the following:

  (a)   The Consummation of an acquisition by any Person of Beneficial Ownership
of 20% or more of the Company’s Voting Securities; provided, however, that for
purposes of this subsection (a), the following acquisitions of the Company’s
Voting Securities shall not constitute a Change in Control:

  (i)   any acquisition directly from the Company,     (ii)   any acquisition by
the Company,     (iii)   any acquisition by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company,     (iv)   any acquisition by a qualified pension
plan or publicly held mutual fund,     (v)   any acquisition by an Employee or
Group composed exclusively of Employees, or     (vi)   any Business Combination
which would not otherwise constitute a Change in Control because of the
application of clauses (i), (ii) and (iii) of Section 1.8(c).

  (b)   A change in the composition of the Company’s board of directors whereby
individuals who constitute the Incumbent Board cease for any reason to
constitute at least a majority of the Company’s board of directors; or     (c)  
Consummation of a Business Combination, unless, following such Business
Combination, all of the following three conditions are met:

  (i)   all or substantially all of the individuals and entities who held
Beneficial Ownership, respectively, of the Company’s Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly. 65% or more of the combined voting power of the Voting Securities of
the corporation surviving or resulting from such Business Combination,
(including, without limitation, a corporation which as a result of such
transaction holds Beneficial Ownership of all or substantially all of the
Company’s Voting Securities or all or substantially all of the Company’s assets)
(such surviving or resulting corporation to be referred to as “Surviving
Company”), in substantially the same proportions as their ownership, immediately
prior to such Business Combination, of the Company’s Voting Securities;     (ii)
  no Person (excluding any corporation resulting from such Business Combination,
any qualified pension plan, public]y held mutual fund, Group composed
exclusively of employees or employee benefit plan (or related trust) of the
Company, its subsidiaries, or Surviving Company) holds Beneficial Ownership,
directly or indirectly, of 20% or more of the combined voting power of the then
outstanding Voting Securities of Surviving Company except to the extent that
such ownership existed prior to the Business Combination; and     (iii)   at
least a majority of the members of the board of directors of Surviving Company
were members of the Incumbent Board at the earlier of the date of execution of
the initial agreement, or of the action of the Company board of directors,
providing for such Business Combination.

     1.9 Compensation shall mean the compensation payable to the Directors of
the Company and of the

- 2 -



--------------------------------------------------------------------------------



 



Subsidiaries and shall include cash retainer fees, meeting fees, and other
compensation payable to the Directors.
     1.10 Compensation Committee shall mean the Company’s Executive Committee,
unless and until a separate Compensation Committee is formed by the Company.
     1.11 Compensation Payment Date shall mean the date on which Compensation is
payable to a Director or Compensation would otherwise be payable to a Director
if an election to defer such Compensation had not been made.
     1.12 Consummation shall mean the completion of the final act necessary to
complete a transaction as a matter of law, including, but not limited to, any
required approvals by the corporation’s shareholders and board of directors, the
transfer of legal and beneficial title to securities or assets and the final
approval of the transaction by any applicable domestic or foreign governments or
agencies.
     1.13 Control shall mean, in the case of a corporation, Beneficial Ownership
of more than 50% of the combined voting power of the corporation’s Voting
Securities, or in the case of any other entity, Beneficial Ownership of more
than 50% of such entity’s voting equity interests.
     1.14 Deferred Stock Account shall mean the bookkeeping account established
under Section 7.1 on behalf of a Director and includes shares of Common Stock
credited thereto to reflect the reinvestment of dividends pursuant to
Section 7.1 (a)(ii).
     1.15 Deferred Stock Trust shall mean the Deferred Stock Trust for Directors
of the Company and its Subsidiaries.
     1.16 Director shall mean (a) a member of the Board of Directors of the
Company or its Subsidiaries including advisory directors of such entities and
(b) who is not an active employee of the Company or a Subsidiary.
     1.17 Distribution Election shall mean the designation by a Director of the
manner of distribution of the amounts and quantities held in the Director’s
Deferred Stock Account upon the director’s termination from the Board of
Directors of the Company and all Subsidiaries pursuant to Section 6.3.
     l.18 Exchange Act shall mean the Securities Exchange Act of 1934, as
amended.
     1.19 Group shall have the meaning set forth in Section 14(d) of the
Exchange Act.
     1.20 Incumbent Board shall mean those individuals who constitute the
Company Board of Directors as of January 1, 2004, plus any individual who shall
become a director subsequent to such date whose election or nomination for
election by the Company’s shareholders was approved by a vote of at least 75% of
the directors then comprising the Incumbent Board. Notwithstanding the
foregoing, no individual who shall become a director of the Company Board of
Directors subsequent to January 1, 2004, whose initial assumption of office
occurs as a result of an actual or threatened election contest (within the
meaning of Rule 14a-11 of the regulations promulgated under the Exchange Act)
with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Company board of directors shall be a member of the Incumbent Board.
     1.21 Market Value shall mean the average of the high and low prices of the
Common Stock, as published in the Wall Street Journal in its report of NASDAQ
composite transactions, on the date such Market Value is to be determined, as
specified herein (or the average of the high and low sale prices on the trading
day immediately preceding such date if the Common Stock is not traded on the
NASDAQ on such date).
     1.22 Participant shall mean a Director or former Director who has an unpaid
Deferred Stock Account balance under the Plan.
     1.23 Person shall mean any individual, entity or group within the meaning
of Section 13(d)(3) or 14(d)(2) of the Exchange Act.

- 3 -



--------------------------------------------------------------------------------



 



     1.24 Intentionally omitted
     1.25 Subsidiary shall mean BankTrust (organized under the laws of the State
of Alabama), BancTrust Company, Inc. (f/k/a South Alabama Trust Company),
BankTrust of Alabama and BankTrust (organized under the laws of the State of
Florida) and such other entities: (a) as to which the Company owns eighty
percent (80%) or more of the Voting Securities; and (b) which shall have been
approved by the Company as an entity whose directors are eligible to participate
in the Plan; and (c) which shall have elected to sponsor the Plan for its
directors.
     1.26 Trust Administrative Committee shall mean the committee that is
appointed by the Board of Directors to administer the Deferred Stock Trust.
     1.27 Voting Securities shall mean the outstanding voting securities of a
corporation entitling the holder thereof to vote generally in the election of
such corporation’s directors
ARTICLE II
PURPOSE
     The Plan provides a method of deferring payment to a Director of his
Compensation as fixed from time to time until termination of his service on the
board.
ARTICLE III
ELIGIBILITY
     An individual who serves as a Director shall be eligible to participate in
the Plan.
ARTICLE IV
ADMINISTRATION
     The Plan shall be administered by the Compensation Committee of the Board
of Directors as appointed from time to time. The Compensation Committee shall
have the power to interpret the Plan and, subject to its provisions, to make all
determinations necessary or desirable for the Plan’s administration. The
decisions, actions and records of the Committee shall be conclusive and binding
upon the Company and all persons having or claiming to have any right or
interest in or under the Plan. The Committee may delegate to such officers,
employees or departments of the Company such authority, duties and
responsibilities of the Committee as it, in its sole discretion, considers
necessary or appropriate for the proper and efficient operation of the Plan,
including, without limitation, (i) interpretation of the Plan, (ii) approval and
payment of claims, and (iii) establishment of procedures for administration of
the Plan.
ARTICLE V
PLAN PERIODS
     The first Plan Period shall commence the first day of the month which
begins at least thirty (30) days following the date a Director is elected to
that position. Said first Plan Period shall continue until the end of the
calendar year during which the Director was elected to that position and all
subsequent Plan Periods shall be on a calendar year basis. Notwithstanding the
foregoing, the Plan and Plan Periods shall continue uninterrupted for Directors
who were directors of CommerceSouth or one of its subsidiaries prior to the
merger into BancTrust and who continue to serve as Directors of BancTrust or one
of its Subsidiaries after the merger and the initial Plan Period for directors
of BancTrust and its Subsidiaries who are eligible to participate in the Plan
shall begin on the day prior to the first meeting of said directors after the
effective date of the merger between CommerceSouth and BancTrust.
ARTICLE VI
ELECTIONS

- 4 -



--------------------------------------------------------------------------------



 



     6.1 Deferral Elections
     Prior to the beginning of a Plan Period, a Director may direct that payment
of all or any portion of cash Compensation that otherwise would be paid to the
Director for the Plan Period, be deferred in amounts as designated by the
Director, and credited to a Deferred Stock Account. Upon the Director’s
termination from the Board of Directors, such deferred Compensation and
accumulated investment return held in the Director’s Deferred Stock Account
shall be distributed to the Director in accordance with the Director’s
Distribution Election and the provisions of Article VIII.
     6.2 Elections
     An election to defer Compensation is irrevocable unless a Director
terminates participation for a future Plan Period prior to the commencement of
such Plan Period or, prior to the beginning of a Plan Period, changes his
election regarding future payments. A termination of participation shall become
effective after being received by the Secretary of the Company and shall not
affect amounts previously deferred in prior Plan Periods. A termination of
participation shall be effective only with respect to Compensation for services
not performed. A Director’s election shall continue from Plan Period to Plan
Period unless the Director changes his election to defer Compensation paid in a
future Plan Period prior to the beginning of such future Plan Period.
     6.3 Distribution Election

  (a)   Prior to the time a Director begins participation in the Plan, the
Director may elect that upon termination from the Board of Directors shares of
Common Stock (and any uninvested cash) held in the Director’s Deferred Stock
Account be distributed to the Director, pursuant to the provisions of Article
VIII, in a lump sum distribution or in a series of annual or quarterly
installments not to exceed five (5) years. The time for the commencement of
distribution shall not be later than the first day of the month coinciding with
or next following the second anniversary of termination of board membership on
the board of directors of the Company and all Subsidiaries thereof.     (b)  
Except as provided below, with the approval of the Compensation Committee, a
Director may amend a prior Distribution Election on a form prescribed by the
Compensation Committee not prior to the 390th day nor later than the 360th day
prior to his termination of membership on the board of directors in order to
change (a) the form, and/or (b) the time for commencement of the distribution of
his Deferred Compensation Account in accordance with the terms of the Plan;
provided, however, that such amendment in election shall not take effect until
12 months after the date on which the election is made and the payment with
respect to which such election is made be deferred for a period of not less than
five years from the date such payment would otherwise have been paid; provided
further, however, that any Director whose election is restricted by the
Securities and Exchange Act of 1934, as amended, with respect to equity
securities of the Company, shall not be permitted to amend his Distribution
Election if such an amendment would result in liability under Section 16 of the
Securities and Exchange Act of 1934, as amended. Any such amendment to a prior
Deferral Election, as described in this Section 6.3(b), shall be contingent upon
the Director’s completion of his term of membership on the Board of Directors,
except in the event of the disability or death of such Director.

     6.4 Beneficiary Designation
     A Director or former Director may designate a beneficiary to receive
distributions from the Plan in accordance with the provisions of Article VIII
upon the death of the Director. The beneficiary designation may be changed by a
Director or former Director at any time, and without the consent of the prior
beneficiary.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE VII
ACCOUNT
     7.1 Deferred Stock Account

  (a)   A Director’s Deferred Stock Account will be credited:

  (i)   with the number of shares of Common Stock (rounded to the nearest tenth
of a share) determined by dividing the amount of cash Compensation subject to
deferral or investment in the Deferred Stock Account by the average price paid
by the Trustee of the Deferred Stock Trust for shares of Common Stock with
respect to the Compensation Payment Date, as applicable, as reported by the
Trustee, or, if the Trustee shall not at such time purchase any shares of Common
Stock, by the Market Value on such date; and     (ii)   as of each date on which
dividends are paid on the Common Stock, with the number of shares of Common
Stock (rounded to the nearest ten thousandth of a share) determined by
multiplying the number of shares of Common Stock credited in the Director’s
Deferred Stock Account on the dividend record date, by the dividend rate per
share of Common Stock, and dividing the product by the price per share of Common
Stock attributable to the reinvestment of dividends on the             shares of
Common Stock held in the Deferred Stock Trust on the applicable dividend payment
date or, if the Trustee of the Deferred Stock Trust has not reinvested in shares
of Common Stock on the applicable dividend reinvestment date, the product shall
be divided by the Market Value on the dividend payment date.

  (b)   If the Company enters into transactions involving stock splits, stock
dividends, reverse splits or any other recapitalization transactions, the number
of shares of Common Stock credited to a Director’s Deferred Stock Account will
be adjusted (rounded to the nearest ten thousandth of a share) so that the
Director’s Deferred Stock Account reflects the same equity percentage interest
in the Company after the recapitalization as was the case before such
transaction.     (c)   If at least a majority of the Company’s stock is sold or
exchanged by its shareholders pursuant to an integrated plan for cash or
property (including stock of another corporation) or if substantially all of the
assets of the Company are disposed of and, as a consequence thereof, cash or
property is distributed to the Company’s shareholders, each Director’s Deferred
Stock Account will, to the extent not already so credited under this
Section 7.1, be (i) credited with the amount of cash or property receivable by a
shareholder of the Company directly holding the same number of shares of Common
Stock as is credited to such Director’s Deferred Stock Account and (ii) debited
by that number of shares of Common Stock surrendered by such equivalent
shareholder of the Company.     (d)   Each Director who has a Deferred Stock
Account also shall be entitled to provide directions to the Committee to cause
the Committee to similarly direct the Trustee of the Deferred Stock Trust to
vote, on any matter presented for a vote to the shareholders of the Company,
that number of shares of Common Stock held by the Deferred Stock Trust
equivalent to the number of shares of Common Stock credited to the Director’s
Deferred Stock Account. The Committee shall arrange for distribution to all
Directors in a timely manner of all communications directed generally to the
shareholders of the Company as to which their votes are solicited.

- 6 -



--------------------------------------------------------------------------------



 



     7.2 Reports
     After the end of each Plan Period, a report shall be issued to each
Director with an Account which shall set forth the activity in the Account for
the prior Plan Period and the value of the Account as of the end of such Plan
Period.
     7.3 Separate Accounting
     The Company shall establish and maintain separate Accounts for the Company
and each Subsidiary and their respective Participants. Such separate accounting
is intended to comply with Section 404(a)(5) of the Internal Revenue Code and
Section 1.404(a)-12 of the Treasury Regulations (which provide that an Employer
can deduct the amounts contributed to a nonqualified plan in the taxable year in
which an amount attributable to the contribution is includable in the gross
income of employees participating in the plan, but, in the case of a plan in
which more than one employee participates only if separate accounts are
maintained for each employee).
ARTICLE VIII
DISTRIBUTIONS
     8.1 Form of Payments
     Upon termination of a Director’s membership on the Board, the amount
credited to a Director’s Deferred Stock Account will be paid to the Director or
his beneficiary. The amount credited to his Deferred Stock Account shall, except
as otherwise provided in Section 7.1(c), Article 9, or to the extent the Company
is otherwise, in the reasonable judgment of the Committee, precluded from doing
so, be paid in shares of Common Stock (with any fractional share interest
therein paid in cash to the extent of the then Market Value thereof). Such
payments shall be from the general assets of the Company (including the Deferred
Stock Trust) in accordance with this Article VIII.
     8.2 Type of Payments
     Deferred amounts shall be paid in the form of (i) a lump sum payment, or
(ii) in approximately equal annual or quarterly installments, as elected by the
Director pursuant to the provision of Section 6.3. Such payments shall be made
(or shall commence) as elected by the Director pursuant to the provisions of
Section 6.3 following the termination of board membership on the board of
directors of the Company and all Subsidiaries.
     In the event a Director elected to receive the balance of his Deferred
Stock Account in a lump sum, distribution shall be made on the first day of the
month selected by the Director on his Distribution Election. If the Director
elected to receive annual or quarterly installments, the first payment shall be
made on the first day of the month selected by a Director, and shall be equal to
the balance in the Director’s Deferred Stock Account on such date divided by the
number of annual or quarterly installment payments. Each subsequent annual or
quarterly payment shall be an amount equal to the balance in the Director’s
Deferred Stock Account on the date of payment divided by the number of remaining
annual or quarterly payments and shall be paid on the anniversary of the
preceding date of payment. Notwithstanding a Director’s election to receive his
Deferred Stock Account balance in installments, the Compensation Committee, upon
request of the Director and in its sole discretion, may distribute amounts from
a Director’s Deferred Stock Account due to an “unforeseeable emergency” as
determined and to the extent allowed by Section 409A.

- 7 -



--------------------------------------------------------------------------------



 



     8.3 Death of Director
     Upon the death of a Director that had elected to receive the balance of his
Deferred Stock Account in a lump sum pursuant to the provisions of Section 6.3,
the Director’s Deferred Stock Account shall be paid in a lump sum to the
designated beneficiary of such Director within thirty (30) days of the death of
such Director; provided, however, that the designated beneficiary shall not be
permitted to choose the taxable year in which such payment is made in the event
such thirty-day period overlaps two taxable years. Upon the death of a Director
that had elected to receive the balance of his Deferred Stock Account in
installments pursuant to the provisions of Section 6.3 or upon the death of a
former Director prior to the payment of all amounts credited to the Director’s
Deferred Stock Account, the balance of the Director’s Deferred Stock Account
shall be paid in installments as designated by such Director to the designated
beneficiary of such Director or former Director. Notwithstanding a Director’s
election to receive his Deferred Stock Account balance in installments, the
Compensation Committee, upon request of the legal representative of the
Director’s estate and in its sole discretion, may distribute amounts from a
Director’s Deferred Stock Account due to an “unforeseeable emergency” as
determined and to the extent allowed by Section 409A. In the event a beneficiary
designation has not been made, or the designated beneficiary is deceased or
cannot be located, payment shall be made to the estate of the Director or the
former Director.
     8.4 Change of Beneficiary Designation
     The beneficiary designation referred to above may be changed by a Director
or former Director at any time, and without the consent of the prior
beneficiary, on a form to be provided by the Company.
     8.5 Limitations on Distributions
     Notwithstanding any provision of this Plan to the contrary, in no event
shall distributions commence to a Director or his beneficiary unless and until
such Director’s termination of membership on the Board constitutes a “separation
from service” as defined in Treasury Regulation Section 1.409A-1(h). In
addition, notwithstanding any provision of this Plan to the contrary,
distributions to a Director or his beneficiary may not commence earlier than six
(6) months after the date of a separation from service (as defined in Treasury
Regulation Section 1.409A-1(h)) if, pursuant to Section 409A, such Director is
considered a “specified employee” (as defined in Section 409A(a)(2)(B)(i) and
Treasury Regulation Section 1.409A-1(i)). In the event a distribution is delayed
pursuant to this Section 8.5, the originally scheduled distribution shall be
delayed for six (6) months, and shall commence instead on the first (1st) day of
the seventh (7th) month following the separation from service. If payments are
scheduled to be made in installments, the first six (6) months of installment
payments shall be delayed, aggregated, and paid instead on the first (1st) day
of the seventh (7th) month, after which all installment payments shall be made
on their regular schedule. If payment is scheduled to be made in a lump sum, the
lump sum payment shall be delayed for six (6) months and instead be made on the
first (1st) day of the seventh (7th) month.
ARTICLE IX
CHANGE IN CONTROL AND OTHER SPECIAL PROVISIONS
     9.1 Intentionally omitted.
     9.2 The Deferred Stock Trust (“Trust’) has been established to hold assets
of the Company as a reserve for the discharge of the Company’s obligations under
the Plan. The Company may, but is not obligated to, contribute such amounts to
the Trust as may be necessary to fully or partially fund any benefits payable
under the Plan. All assets held in the Trust remain subject only to the claims
of the Company’s and the Bank’s general creditors whose claims against the
Company and the Bank are not satisfied because of bankruptcy or insolvency (as
those terms are defined in the Trust). No Participant has any preferred claim
on, or beneficial ownership interest in, any assets of the Trust before the
assets are paid to the Participant and all rights created under the Trust, as
under the Plan, are unsecured contractual claims of the Participant against the
Company and the Bank. The Company shall be entitled at any time, and from time
to time in its sole discretion to substitute assets of at least equal fair
market value for any assets in the Trust.
     9.3 Intentionally omitted.

- 8 -



--------------------------------------------------------------------------------



 



     9.4 In the event of a Company Change in Control or a Bank Change in Control
that also qualifies as a Change in Control pursuant to Section 409A,
notwithstanding anything to the contrary in the Plan, upon termination as a
Director of the Company or of a Bank affected by such Change of Control within
two years of such Change of Control, the amount in the Deferred Stock Account of
a Participant who was a Director affected by such Change of Control determined
as of such Change in Control that was not earned and vested on January 1, 2005
shall be paid out in a lump sum within thirty (30) days of the termination of
the Director; provided, however, that the Director shall not be permitted to
choose the taxable year in which such payment is made in the event such
thirty-day period overlaps two taxable years. In the event of a Company Change
in Control or a Bank Change in Control, notwithstanding anything to the contrary
in the Plan, upon termination as a Director of the Company or of a Bank affected
by such Change of Control, the amount in the Deferred Stock Account of a
Participant who was a Director affected by such Change of Control determined as
of such Change in Control that was earned and vested on January 1, 2005 may be
paid out in a lump sum if such Participant makes an election pursuant to the
procedures established by the Trust Administrative Committee, in its sole and
absolute discretion.
ARTICLE X
MISCELLANEOUS
     10.1 No Assignment of Benefits
     No Director or Beneficiary shall have any right to sell, assign, transfer,
encumber or otherwise convey the right to receive payment of any benefit payable
hereunder, which payment and the right thereto are expressly declared to be
nonassignable and nontransferable. Any attempt to do so shall be null and void
and of no effect.
     10.2 Source of Benefit Payments
     The Company shall not reserve or otherwise set aside funds for the payment
of its obligations hereunder, which obligations will be paid from the general
assets of the Company. The Plan constitutes a mere promise by the Company and
the Subsidiaries to make payments to Participants in the future. Notwithstanding
that a Director shall be entitled to receive the entire amount in his Deferred
Stock Account as provided in Article VIII, any amounts credited to a Director’s
Account to be paid to such Director shall at all times be subject to the claims
of the creditors of the Company and its Subsidiaries. Subject to the
restrictions of the preceding sentence, the Company, in its sole discretion, may
establish one or more grantor trusts described in Treasury Regulations §
1.677(a)-1d) to hold shares of Common Stock to pay amounts under this Plan,
provided that the assets of such trust shall be required to be used to satisfy
the claims of the Company and its Subsidiaries general creditors in the event of
the Company’s or a Subsidiary’s bankruptcy or insolvency. Any funds invested
hereunder allocable to the Company or to a Subsidiary shall continue for all
purposes to be part of the respective general assets of the Company or
Subsidiary and available to the general creditors of the Company or Subsidiary
in the event of a bankruptcy or insolvency of the Company or Subsidiary. The
Company shall notify the Trustee and the Participants of such bankruptcy or
insolvency of the Company or Subsidiary.
     10.3 Reserve Accruals
     In the event that the Company shall decide to establish an advance accrual
reserve on its books against the future expense of payments from any Deferred
Stock Account, such reserve shall not under any circumstances be deemed to be an
asset of this Plan but, at all times, shall remain a part of the general assets
of the Company, subject to claims of the Company’s creditors.
     10.4 Status of Participants as General Creditors
     A person entitled to any amount under this Plan shall be a general
unsecured creditor of the Company with respect to such amount. Furthermore, a
person entitled to a payment or distribution with respect to a Deferred Stock
Account, shall have a claim upon the Company only to the extent of the balance
in his Deferred Stock Account.
     10.5 Plan Expenses
     All commissions, fees and expenses that may be incurred in operating the
Plan and any related trust

- 9 -



--------------------------------------------------------------------------------



 



established in accordance with Section 9.2 herein (including the Directors’
Stock Trust) will be paid by the Company or its affiliates.
     10.6 Compliance with Securities Rules
     Notwithstanding any other provision of this Plan: (i) elections under this
Plan may only be made by Directors while they are directors of the Company;
(with the exception of the designation of beneficiaries) and (ii) distributions
otherwise payable to a Director in the form of Common Stock shall be delayed
and/or instead paid in cash in an amount equal to the fair market value thereof
if such payment in Common Stock would violate any federal or State securities
laws (including Section 16(b) of the Securities Exchange Act of 1934, as
amended) and/or rules and regulations promulgated thereunder; provided that the
distribution is made at the earliest date at which the Company reasonably
anticipates that the making of the distribution will not cause such violation.
     10.7 Amendment and Termination of Plan
     The Board of Directors may terminate the Plan at any time or may, from time
to time, amend the Plan; provided, however, that no such amendment or
termination shall impair any rights to payments which had been deferred under
the Plan prior to the termination or amendment.
     10.8 Applicable Law
     This Plan shall be construed in accordance with and governed by the laws of
the State of Alabama.
     10.9 Section 409A
     All Compensation paid pursuant to this Plan is intended to either be exempt
from the provisions of Section 409A of the Code and the regulations and guidance
thereunder or be treated as deferred compensation that meets the requirements of
Section 409A and any ambiguities in construction shall be construed accordingly.
No acceleration or deceleration of any payments or benefits provided herein
shall be permitted unless allowed under the requirements of Section 409A. If any
compensation or benefits provided by this Plan may result in the application of
Section 409A, all participants of the Plan hereby consent to the modification of
this Plan by the Company in the least restrictive manner (as determined by the
Company) and without any diminution in the value of the payments to such
participants as may be necessary in order to exclude such compensation from the
definition of “deferred compensation” within the meaning of Section 409A or in
order to comply with the provisions of Section 409A, other applicable
provision(s) of the Code and/or any rules, regulations, and/or regulatory
guidance issued under such statutory provisions.
     IN WITNESS WHEREOF, the Plan, as amended and restated effective as of
January 1, 2009, has been executed pursuant to resolutions of the Board of
Directors of BancTrust Financial Group, Inc. on December 17, 2008.

                  BANCTRUST FINANCIAL GROUP, INC.    
 
           
 
  By:   /s/ W. Bibb Lamar, Jr.
 
        Its President and CEO    

Attest:

         
By:
  /s/ J. Dianne Hollingsworth
 
    Its Senior Vice President    

- 10 -